Citation Nr: 0403064	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than April 12, 2002, 
for the assignment of a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1977 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  That rating, in part, granted a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities, 
effective from April 12, 2002.  By notice of disagreement 
filed in November 2002, he specifically disagreed with the 
effective date of the grant of a total rating arguing that it 
should be effective May 1, 2001, immediately following his 
discharge from active service.  In his substantive appeal, he 
modified his request for an earlier effective date, 
indicating that it should be August 2, 2001, one year prior 
to filing his claim for TDIU.

In a statement accompanying his August 2002 claim for TDIU, 
the veteran filed a notice of disagreement with that part of 
a December 2001 rating decision which granted service 
connection for several disabilities, but assigned 
noncompensable evaluations.  In October 2002, the veteran 
wrote that if his claim for TDIU was granted, please withdraw 
his appeal of these issues.  TDIU was granted, and the appeal 
of these issues is considered withdrawn.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (the Board has no authority to proceed on an 
issue that has been withdrawn).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's application for TDIU was received on August 
2, 2002; there is no earlier evidence in the claims file 
which can be construed as an informal claim for TDIU.

3.  The evidence is equally balanced that the veteran was 
unable to work due to service-connected disabilities on 
August 2, 2001.


CONCLUSION OF LAW

The criteria for an effective date of August 2, 2001, for the 
assignment of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been meet.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an initial claim for benefits in May 2001, 
shortly after his discharge from service.  He claimed 
entitlement to service connection for hearing loss, chronic 
lower back pain, severe headaches, constant elbow and finger 
joint pain, diabetes mellitus type II, and degradation of 
motor skills and memory due to unrestricted use of Xanax 
prescribed by a physician.  VA examinations were conducted 
and in a December 2001 rating decision, service connection 
was granted for diabetes type II, tinnitus, injury to his 
right and left fingers and left elbow, headaches, and 
degenerative joint disease of the thoracic and lumbar spine.  
His combined evaluation was 40 percent from May 1, 2001.

The veteran underwent a VA neuropsychology evaluation in 
November 2001.  He was concerned about PTSD and demonstrated 
significant symptoms of depression and anxiety.  

In April 2002, the veteran filed a claim for service 
connection for PTSD as a result of injuries sustained during 
the bombing of the Khobar Towers in Saudi Arabia in 1996.  A 
VA PTSD examination was provided in June 2002.  The report 
shows that he described a full range of PTSD symptoms 
including avoidance, numbing, hyperarousal, and 
reexperiencing.  His sleep had been persistently disturbed.  
He awakened from violent dreams in which he was being 
attacked by Arabs and was unable to defend himself.  He 
became socially avoidant and avoided crowds.  He had an 
extremely strong startle response, particularly stimulated by 
sudden loud sounds, but any unexpected strong stimulus.  He 
was chronically hyperaroused and hypervigilant, scanning the 
environment for suspicious people.  The events of September 
11, 2001, were extremely provocative for him and further 
reinforced his PTSD symptoms and behaviors.  He retired after 
24 years of service, noting that his increasing inability to 
deal with authority caused him to become intolerant of 
military life.  He attempted to work in the local Post 
Office; however, PTSD symptoms undermined his ability to 
function at work, and he had a very significant startle and 
hyperarousal response in the presence of a post office 
superior which he thinks frightened her and is representative 
of the behaviors that undermined his employment.  He had not 
worked since.  The examiner described the veteran as a 
completely believable historian, displaying the full range of 
PTSD symptoms.  The impression was post-traumatic stress 
disorder related to active duty trauma and his GAF (global 
assessment of functioning) was 40, also his highest during 
the last year.

In July 2002, the veteran was granted service connection for 
PTSD and assigned a 50 percent evaluation.  A subsequent 
decision established the effective date as the date of his 
separation from service.  His combined disability evaluation 
was 70 percent.

In August 2002, the veteran filed his claim for TDIU.  He 
stated that he last worked as a letter carrier for the United 
States Postal Service (USPS) until April 11, 2002 when he was 
terminated as a result of his service-connected disabilities.  
He stated that he was unable to endure repetitive movements 
without considerable discomfort and pain in his fingers, 
elbow and back.  

In a November 2002 statement, the veteran argued that with 
the exception of a part-time position with the USPS, he had 
been unable to secure substantial, gainful employment due to 
his disabilities.  In a December 2002 statement, he claimed 
that he had aggressively pursued employment for 18 months 
with disappointing results.  In his substantive appeal, also 
in December 2002, he emphasized that he began aggressively 
seeking long term, gainful, substantial employment upon his 
retirement from military service.  

After 15 months of job hunting and a 
disastrous 76 days with the USPS it 
became painfully obvious to me that my 
disabilities greatly limited my mental 
and physical abilities.  More than 
unemployed, I was 'unemployable' and had 
been since May 1, 2001.  After hearing 
'not suited for the position', 'a 
liability to the company', and 'an 
accident waiting to happen' from numerous 
potential employers[,] I came to the grim 
conclusion that a good job was not in my 
future.  Only after exhausting all 
options did I decide to file a claim for 
[TDIU].

VCAA - The Duty to Inform and Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the veteran is not prejudiced by any failure of VA to provide 
complete notice as required by VCAA or to develop the 
evidence, this decision results in a full grant of the 
benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Legal Criteria

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The regulatory scheme for TDIU provides 
that VA will grant a total disability rating for compensation 
purposes based upon individual unemployability when the 
medical evidence shows that the veteran is precluded from 
obtaining or maintaining gainful employment consistent with 
his education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered. See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. 

Marginal employment may also be held to exist, on a facts- 
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

Analysis

The RO received the veteran's formal claim for TDIU on August 
2, 2002, on a VA Form 21-8940 signed by him and noting that 
he had been unemployed since terminating his employment with 
the Post Office.  The veteran is not alleging and the 
evidence does not show any earlier evidence which can be 
construed as a claim for TDIU, either formal or informal.  
The Board is required under statute and regulation to 
evaluate the evidence of record dating back one year before 
the claim's filing to determine whether the veteran's 
unemployability due to service-connected disabilities was 
ascertainable within one year before he submitted his formal 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The RO reviewed the evidence of record and determined that 
TDIU was factually ascertainable on April 12, 2002, the date 
following the veteran's termination of his employment with 
the Post Office.  The veteran argues that he was unemployable 
a full year prior to filing his claim for TDIU, on August 2, 
2001, and the Board agrees based primarily on the findings 
from the April 2002 VA PTSD examination resulting in a grant 
of service connection for PTSD rated 50 percent disabling 
from May 2001.  In that examination, the examiner noted that 
although the veteran was working at the Post Office, his PTSD 
symptoms undermined his ability to function at work due in 
part to a very significant startle and hyperarousal response.  
His GAF was estimated to be 40, which the examiner noted was 
also his highest GAF in the past year.  In assessing the 
evidence of record, it is important to note that the GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  A GAF score of 31 - 40 is 
defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family 
relations, judgment thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school (emphasis added))."  

The veteran was employed part-time by the Post Office for a 
short period in 2002, after which the RO concluded that the 
veteran was entitled to TDIU.  The Board finds that his 
employment with the Post Office was not evidence of his 
employability, as he was terminated from his employment 
largely because of his service-connected disabilities, 
primarily his symptoms of PTSD.  Therefore, he was unable to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (Dec. 27, 1991).

The Board concludes that, while it is not certain that the 
veteran was unemployable due to his service-connected 
disabilities in the year prior to filing his formal claim for 
TDIU, the evidence is at least in equipoise as to this 
question.  When the evidence is in relative equipoise as to 
the merits of the issue, then the benefit of the doubt in 
resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that he was entitled to TDIU and unemployable in the year 
preceding his April 2002 VA PTSD examination, and therefore 
it is factually ascertainable that he was unemployable as of 
August 2, 2001.  As this is within one year prior to receipt 
by VA of the claim for TDIU, an effective date of August 2, 
2001 is warranted for the assignment of a total disability 
evaluation based on individual unemployability due to his 
service-connected disabilities.


ORDER

An effective date of August 2, 2001, for the assignment of a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the provisions governing the award of 
monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



